Citation Nr: 1229478	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in St. Petersburg, Florida.  

The claim was previously remanded by the Board in March 2011 and is now ready for further disposition. 

The Board observes that in April 2012, in a filing in support of her claim, the Veteran submitted a photocopy of the Board's prior remand with handwritten comments in the margins.  Next to the name of her representative, she wrote the following note, "I have not heard from them. I am on my own."  Subsequently, in May 2012, the same representative submitted a brief on the Veteran's behalf.  As the Veteran has not otherwise indicated a desire to revoke representation, the Board interprets the Veteran's April 2012 notation as an expression of frustration with the representative's lack of communication and not a statement that she wishes to revoke representation.  Accordingly, the Board continues to recognize the representative listed above. 

In the April 2012 submission noted above, and in August 2012, the Veteran submitted additional evidence in support of her claim including an explanation of the facts and timeline of in-service events.  The Veteran did not submit a waiver of review by the Agency of Original Jurisdiction (AOJ), however, the Board finds that the statements were merely a repeat of the arguments she made in a February 2012 statement which was reviewed by the AOJ.  Further, as the claim is granted here below, the Veteran is not prejudiced by a lack of review of this additional evidence/argument from the Veteran. 

As explained in the March 2011 remand, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  


FINDING OF FACT

The Veteran's current acquired psychiatric disorder (depression and PTSD) is the result of her active service, to include an in-service sexual assault. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, notably, PTSD and depression, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran contends that she suffers from a mental disorder, to include PTSD and depression, as a result of an in service sexual assault during basic training.  She report that on the night of the assault, her drill instructor woke her up, took her to a remote location, and told her that she would not pass basic training if she did not have sex with him.  She further reported that while she was alone with him and had no chance of escape, he forced her to have sex with him. She relates that the sexual union was the result of intimidation and coercion.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The law provides that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) (2011).

Where, however, VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  Further, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2011).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5) (2011).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

In the present case, the Veteran has reported the circumstances surrounding an assault in service, during basic training.  She has specifically reported that on the night of the assault, her drill instructor woke her up, took her to a remote location, and told her that she would not pass basic training if she did not have sex with him.  She further reported that while she was alone with him and had no chance of escape, he forced her to have sex with him.  See statements dated in May 2007, February 2012, April 2012, and August 2012.  She describes having sex as a result of intimidation and coercion.  

As the evidence does not show, nor does the Veteran report, that she engaged in combat with the enemy, her statements and testimony concerning the reported stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  Independent evidence is necessary to corroborate her statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

VA has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 3, 2011).  As the Veteran has claimed that she was sexually assaulted in service, as detailed above, the Board will consider the provisions of 38 C.F.R. § 3.304(f)(5), which provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records to corroborate her account of the stressor incident.

The Veteran reports that the military sexual trauma occurred during basic training.  Service personnel records confirm that the Veteran completed basic training in December 1978 and that she left Ft. Dix shortly thereafter to attend Advanced Individual Training (AIT).  Neither service personnel nor service treatment records provide direct confirmation of the Veteran's alleged stressor.  There are no direct reports of a sexual assault in service.  Service treatment records confirm that she tested positive for pregnancy in April 1979, four months following completion of basic training.  Further, a July 1979 separation examination indicated that she was pregnant and was qualified for separation.  Evidence of record indicates that she gave birth to her daughter in February 1980.  Her psychiatric condition was noted as normal on the July 1979 separation examination report.  However, her June 1979 report of medical history indicated that she had attempted suicide, experienced depression, and was being treated by the mental hygiene department at that time.  The June 1979 examiner who signed her RMH, commented that her depression or excessive worry was associated with personal problems (the Board notes that the Veteran's August 2007 statement makes reference to her having had marital difficulties at the time of separation).  

A note on the separation examination report indicated that her separation had been changed to a Chapter 8 separation upon finding out that she was pregnant.  The report did not indicate what the separation would have been prior to finding out that she was pregnant.  Nevertheless, it is conceivable that she could have been discharged for an additional reason that would constitute credible supporting evidence of her stressor.  Indeed, during her appeal, the Veteran explained that she would have been discharged for her mental health issues but because she was pregnant, she had the option to be discharged due to pregnancy instead.  

During the course of the appeal, the Veteran has reported differing circumstances regarding the pregnancy in service.  In most of her statements, she has reported that she became pregnant following the rape in service.  At other times, she has reported that she became pregnant later, while she was at AIT, and that the baby was her husband's child.  See August 2007 statement.  And during a VA outpatient treatment visit in December 2009, she reported that she became pregnant from the rape and raised the child.  However, most recently, she clarified that she became pregnant from the rape in service, had a miscarriage, and then later became pregnant by her husband and gave birth to her daughter.  See statements dated in February 2012, April 2012 and August 2012.


In its March 2011 remand, the Board expressed concern with the Veteran's conflicting recollections surrounding the reports of pregnancy, as well as the timeline of events regarding the pregnancy.  Such caused the Board to question the veracity of the stated history and purported stressor.  However, in the statements dated in February 2012, April 2012 and August 2012, the Veteran addressed the Board's concerns in the March 2011 remand and explained the timeline of events in service as described above.  Her explanation of a miscarriage is further supported by a reference in an April 1979 treatment record which indicated that she had previously lost a pregnancy at 16 weeks.  Notably, the treatment record does not indicate when the lost pregnancy occurred, but affording the benefit of the doubt to the Veteran, the Board finds that the treatment record supports her contentions.  Further, she explained that the reason she was not able to articulate the facts earlier was because her avoidance of the event affected her recollection of the details of the pregnancies.  

Further, regarding changes in behavior that may support a finding of an assault in service, the evidence indicates marital difficulties at the time of service discharge as well as the reported depression and suicide attempt on her RMH at discharge.  

The Board has also considered statements from the Veteran's mother and cousin regarding their recollections of the Veteran's behavior following the rape in service.  The Veteran's cousin, S.L., submitted a letter in support of the Veteran's claim, in May 2007.  She reported that she has known the Veteran all her life and that the Veteran told her about what happened in service and that she was a mess when she was discharged from service.  S.L. did not offer details of what specifically she had been told by the Veteran.  However, the Board emphasizes S.L.'s observation that the Veteran was "a mess" after service discharge.  The Board interprets S.L.'s description of the Veteran to mean that S.L. observed a change in the Veteran when she returned after service discharge.  S.L. is competent to report observations that come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the statement to be credible. 

The Veteran's mother submitted statements in May 2007 and September 2010 relating her observations of the Veteran's depression and suicide attempts.  In particular, in September 2010, her mother clarified that the Veteran had reported to her that she engaged in nonconsensual sex with the drill instructor.  Her mother further reported that the Veteran had reported to her that she was in fear for her life when she was raped by the drill instructor and is still unable to cope with the occurrence.  She also reported that the Veteran had told her that she was pregnant following the rape and that the pregnancy destroyed her marriage.  She reported that the incident involving the Veteran taking lots of pills after the trauma was a cry for help for dealing with the traumatic event and that she did not believe her daughter was actually suicidal.  She also reported that the Veteran continually sought out help dealing with the military trauma.  

The Board finds that the Veteran's mother is competent to report her own observations, including that she observed her daughter continually seeking mental health treatment and that her daughter told her about the sexual assault in service.  She is not competent to opine as to whether the event actually occurred or whether the Veteran was actually suicidal following the event as these observations did not come to her through her senses and there is no indication that she has specialized psychiatric training.  However, to the extent that she has provided competent statements, the Board finds the statements credible. 

Post-service records indicate that the Veteran has been married and divorced three times.  A Vet Center treatment record dated in March 2011 indicates that the Veteran was married for a fourth time and experiencing marital problems.  The Veteran has also submitted a statement from her cousin, S.L., who indicated that the Veteran was a mess when she returned after being discharged.  Additionally, post-service records indicate multiple suicide attempts, including a report of a suicide attempt within one year following service. 

The Board acknowledges that in the Veteran's report of medical history for her July 1986 Army reserve re-enlistment examination, the Veteran answered "no" regarding previous suicide attempts and depression or excessive worry and nervous trouble of any sort.  The July 1986 examiner indicated a normal psychiatric evaluation.  However, in contrast, her December 1986 report of medical history on entry to the Air Force reserve indicated that she had experienced depression and suicide attempts.  An April 2007 private treatment record indicated further reports of a suicide attempt in service and following service.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board acknowledges that the Veteran submitted differing statements regarding her history of pregnancy and suicide attempts.  As noted in the March 2011 remand, the Veteran's August 2007 letter gives the Board pause in determining whether the event in service was actually an assault or whether the event was an affair.  The majority of her statements support the contention that her drill instructor woke her in the night and took her to a secluded place and coerced her to have nonconsensual sex with him.  However, in the August 2007 statement, the Veteran related the story of the being woken in the night but made no indication that there was an assault.  On the contrary, she suggested that the liaison was consensual and that she felt betrayed after finding out that the drill instructor was married.  More importantly, in the August 2007 statement, the Veteran clearly stated that she did not become pregnant until she arrived at AIT, and that the baby was not the drill instructor's child.  The August 2007 statement is in contrast with her other statements that the drill instructor had coerced her into having sex under the threat that she would not pass basic training.  

The Board has considered the Veteran's clarification statements dated in February 2012, April 2012 and August 2012 that the event was nonconsensual, that she became pregnant following the assault, had a miscarriage, and subsequently became pregnant again by her husband.  The Board finds that the clarification statements appear to be the most reliable explanation of pregnancies in service.  The Veteran's clarification statements account for her assault in basic training prior to completion of basic training in December 1978, pregnancy, miscarriage, and subsequent April 1979 positive pregnancy test with appropriate gestation period for the birth of her daughter in February 1980.  The Board acknowledges that the service treatment records dated in April 1979 place the gestation period at different amounts of time and suggest differing due dates, including November 1979 and February 1980.  The Board finds that the Veteran's report that the due date was later corrected explains this conflict.  More importantly, the April 1979 notation that the Veteran had previously had a pregnancy that ended at 16 weeks supports the Veteran's most recent contention that she had a miscarriage with the pregnancy that was caused by the assault in service.  The Board finds it credible that the Veteran was confused when she reported an incorrect timeline of events which happened over 30 years ago and which she has tried to avoid.  

Further, the Board finds it significant that none of the medical professionals, private or VA, who have treated or examined the Veteran have expressed doubt regarding the veracity of statements that the liaison with the drill instructor in service was nonconsensual.  None of the medical professionals has suggested that the Veteran was malingering.  The Board observes that the Social Security Administration (SSA) opinion regarding disability benefits, found that she was not reliable because she was unstable, but the SSA found her mother's statement as well as her cousin's, S.L.'s, statement, to be reliable.   

As noted above, the Veteran has reported that she attempted suicide in service, as well as within one year of her service discharge, and on other occasions outside of service.  In her February 2012, April 2012 and August 2012 statements, she indicated that she does not remember why she did not report the suicide attempt on her 1986 report of medical history but that she did in fact attempt suicide within one year of service and that the Board should consider the December 1986 report of the suicide attempt. 

The Board also notes that a private treatment record dated in April 2007 supports a finding that she has attempted suicide on numerous occasions.  Further, in December 2009, during a VA psychiatric evaluation, the Veteran reported that she had attempted suicide many times, including an overdose and walking in front of a car.  She reported that her first attempt was in service, after she found out that she was pregnant.  

The Board observes that the Veteran is competent to report the in-service assault as well as the timeline of events as her observations came to her through her symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   However, the question of whether the assault occurred tends to turn on whether her assertions are deemed credible.  Indeed, while the Veteran has certainly offered a compromised history of her alleged personal assault, pregnancies in service, and suicide attempts, her February 2012, April 2012 and August 2012 statements have clarified areas of inconsistency.  Further, her service treatment records document her complaints of depression as well as her report of having suicidal ideation.  She made those statements well before she ever filed a claim for service connection for a psychiatric disorder.  

Moreover, the Veteran's Vet Center social worker also submitted letters in July 2010 and June 2011, in support of the Veteran's claim.  The social worker has been a sexual trauma and combat trauma counselor for 11 years.  The social worker opined that there is no reason not to believe that the Veteran was raped in service and experienced the alleged trauma.  The social worker noted that the Veteran's life since the time of the trauma has been typical of many female rape victims with PTSD, full of bad decisions and choices because of their mood swings, depression, and no capability of supporting themselves because of lack of support and education. 

After carefully reviewing all of the evidence on file, the Board finds no adequate basis to reject the competent lay statements and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence is not unequivocal.  The fact that the Veteran filed statements with differing contentions surrounding the assault, her pregnancies, and suicide attempts, weighs against the credibility of her statements.  However, the Board finds that the February 2012, April 2012 and August 2012 clarification statements resolve any doubt regarding the inconsistent reports of the assault in service, pregnancies in service, and her suicide attempts.  

Additionally, the plethora of treatment records following service, including an indication of PTSD issues present in 1995, well before she filed a claim for service connection, lend credibility to her statements that she underwent a military sexual trauma in service.  Again, none of the medical professionals who have evaluated the Veteran, have doubted the veracity of her statements that the liaison in service was nonconsensual.  Thus, resolving all doubt in favor of the Veteran, the Board finds that the report of the in-service assault is credible and has been demonstrated by behavioral changes as interpreted by her Vet Center social worker.  Shedden element (2) has been met. 

The Board also finds that Shedden element (1) has been met.  A dependent treatment record dated in August 1995 indicated the presence of PTSD issues.  Further, a private treatment record from Dr. M. dated in June 2003 diagnosed adjustment disorder with depressed mood.  A November 2006 private treatment record from L.C. diagnosed bipolar disorder, major depressive disorder, mood disorder, and anxiety disorder.  A private treatment record from B.C. dated in December 2006 diagnosed PTSD.  A private treatment record from C.O.P.E. dated in April 2007 diagnosed PTSD.  The Vet Center social worker diagnosed PTSD and military sexual trauma in numerous reports.  The Vet Center social worker also diagnosed depression in April 2010.  A November 2009 VA psychiatric initial evaluation by a clinical psychologist indicated diagnoses of depression and PTSD (by the Veteran's report).  The November 2009 psychologist noted that the Veteran reported past diagnoses of depression and PTSD and noted multiple hospitalizations for suicide attempts.  The November 2009 report also indicates that the Veteran endorsed symptoms of PTSD due to military sexual trauma.  A December 2009 VA psychiatrist diagnosed major depression following a thorough interview and evaluation of the Veteran.  

The April 2011 VA examination also diagnosed depression.  However, with to PTSD, the VA examiner found that criteria A, B, C, and D were met for PTSD but ultimately determined that the Veteran did not have PTSD because her stressor was related to a sexual assault and not combat.  This standard seems flawed. Indeed, in April 2011, a VA treating psychiatrist also diagnosed PTSD, in addition to major depressive disorder.  

Regarding a bipolar disorder and schizoaffective disorder, the Board acknowledges that the diagnoses have been rendered during the period on appeal.  Specifically, a November 2006 private treatment record from L.C., a private treatment record from B.C. dated in December 2006, an April 2007 private treatment record from C.O.P.E., and a Social Security Administration evaluator all diagnosed bipolar disorder.  Further, a November 2009 VA psychologist noted that the Veteran reported past diagnoses of schizophrenia, bipolar disorder and indicated diagnoses of schizophrenia, bipolar disorder.  However, the April 2011 VA examiner indicated that the diagnoses of schizoaffective disorder and bipolar disorders were incorrect.  Regarding schizoaffective disorder, the examiner opined that the diagnosis was not warranted as the Veteran's symptoms of psychosis appeared to be limited to episodes of exacerbated depressive symptoms which was consistent with depression.  

Next, service connection may be granted if there is a nexus between the in-service event and the current diagnoses of an acquired psychiatric disorder.  In this case, the evidence is at least in equipoise regarding a relationship between the in-service assault and the Veteran's current disorders involving depression and PTSD.  

Weighing in favor of her claim is the June 2011 letter from the Vet Center social worker who has attributed the Veteran's current acquired psychiatric disorders to the assault in service.  The social worker opined that there is no reason not to believe that the Veteran was raped in service and experienced the alleged trauma.  The social worker noted that the Veteran's life since the time of the trauma has been typical of many female rape victims with PTSD, full of bad decisions and choices because of their mood swings, depression, and no capability of supporting themselves because of lack of support and education. 

Regarding the April 2011 VA examination report, the report documents the Veteran's descriptions of sexual abuse as a young child and cites the Veteran's own report that she has been diagnosed with a borderline personality disorder.  The examiner further opined that the Veteran's complaints of mood swings were more likely related to the personality disorder.  Importantly, however, the examiner also opined that the personality disorder symptoms were distinguishable from other symptoms that were more likely related to depression.  Specifically, the examiner noted disturbances of motivation and mood and suicidal ideation that were due to depression.  The examiner noted that PTSD criteria A, B, C, and D were met.  However, later in the report, as discussed, the examiner curiously noted that the stressor criterion A was not met because the event was a sexual assault and not combat.  No clear explanation was provided.  

Delving further, in addressing the cause of the Veteran's depression, the April 2011 VA examiner explained that she could not differentiate the impact of the Veteran's childhood abuse from the incident of sexual assault during service.  Reference was made to the Veteran's acknowledged past history of being sexually abused by her father and grandfather as a child.  Private treatment records indicate that she consistently reported having endured sexual abuse during her childhood.  The Veteran does not necessarily argue the contrary.  Nevertheless, the Board finds that the evidence is at least in equipoise regarding whether her current depression is due to the sexual trauma in service versus the childhood abuse that took place prior to service.  When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  In other words, the April 2011 opinion essentially supports the premise that the Veteran's depression is a result of her in-service sexual assault.

Further, as it pertains to her PTSD, it is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280.  Indeed, during the pendency of this appeal, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011), expressly holding that, in PTSD cases where the alleged in-service stressor is a sexual assault, "under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated."  Accordingly, the Federal Circuit held that favorable medical opinions that diagnose PTSD must be weighed against all other evidence of record for purposes of determining whether a claimed in-service sexual assault has been corroborated.

Here, the April 2011 VA examiner affirmatively indicated that the Veteran experienced a sexual assault in service.  The April 2011 VA examiner further opined that the Veteran's current psychiatric symptoms are due to the stressor which was a sexual assault in service.  The only reason the VA examiner seemed to determine that PTSD was not the correct diagnosis was because the stressor was sexual in nature rather than a combat stressor.  Further, the June 2011 VA letter from the Vet Center social worker who diagnosed PTSD as a result of an in-service sexual assault, was rendered as a result of the practitioner's treatment of the Veteran. 

Given the circumstantial evidence of record corroborating the reported military sexual trauma, as well as evidence of record showing current diagnoses of PTSD and depression related to the claimed assault, the Board finds that the in-service stressor identified by the Veteran has been verified as is necessary to establish a claim for PTSD based on a personal assault pursuant to 38 C.F.R. § 3.304(f).

Moreover, the Board finds that the April 2011 VA examination report statement that the current symptoms are related to the military sexual trauma, are an affirmative indication that there is a nexus between the Veteran's current psychiatric disabilities of PTSD and depression, and service. 

Accordingly, the Board resolves doubt in the Veteran's favor and finds that the evidence supports service connection for an acquired psychiatric disorder including PTSD and depression.  38 U.S.C.A. § 5107(b).  As such, the appeal is granted.



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


